DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/17/2019. It is noted, however, that applicant has not filed a certified copy of the 201811084157.1 application as required by 37 CFR 1.55.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  
Claims 3-5 recite the language “an antibody of the synaptic vesicle protein”; the claim language is objected to for grammar because while it is understood from the disclosure that it appears Applicant intends the claimed language to mean an antibody that is specific for/binds to a synaptic vesicle protein, the language “an antibody of the synaptic vesicle protein”, namely the limitation are recited which uses the preposition “of” suggests the antibody is a part of the protein (see because the preposition “of” typically is used in expressing a relationship between a part and a whole or as an expression of the relationship between a scale or measure and a value). 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the detection of synaptic vesicle protein 2 (SV2) in aqueous humor obtained from a subject having been subjected to elevated ocular hypertension (at pressures known to cause retinal damage), does not reasonably provide enablement for a method of determining retinal damage caused by ocular damage by determining whether an aqueous humor contains at least a synaptic vesicle protein (or contains synaptic vesicle protein 2, as recited at the dependent claim).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the claimed invention is a diagnostic determination based on the presence of a protein biomarker, namely the presence of a synaptic vesicle protein. The breadth of the present claims is not commensurate in scope with the disclosure. Regarding the breadth of the claims, see as recited the claims encompass a determination that a subject has the specific diagnosis, namely a determination of retinal damage caused by ocular hypertension, the determination based on the presence of at least one of any synaptic vesicle protein (at least with respect to the independent claim which is not limited to any particular species). The independent claim broadly encompasses any synaptic vesicle protein, of which there are many known in the art. 
	Regarding the state of the prior art, see von Kriegstein et al. (von Kriegstein et al., Distribution of synaptic vesicle proteins in the mammalian retina identifies obligatory and facultative components of ribbon synapses, European Journal of Neurosciences, 11, (1999), p. 1335-1348) teach the mammalian retina contains two synaptic layers, the outer plexiform layer (OPL, composed of ribbon synapses) and the inner plexiform layer (IPL comprising largely conventional synapses) (abstract). von Kriegstein acknowledge there are a large number of synaptic proteins that have been described, but it is not known if these proteins colocalize in the same types of synapses (abstract). See the reference explored the distributions of several synaptic 
	The prior art (e.g., Fu et al., Ectopic Vesicular Glutamate Release at the Optic Nerve Head and Axon Loss in Mouse Experimental Glaucoma, Neurobiology of Disease, 32(45), (2012), p. 15859-15876), does teach, following increased ocular pressure, multiple presynaptic markers were highly concentrated at the optical nerve head (ONH tissue specimens), including SV2 and synaptophysin, 2 days following intraocular pressure (IOP) elevation (see Fu at page 15682, col. 1, para 4 and Figure 1). Fu is therefore suggesting that expression of the protein is not limited to damage of the retina, but can also be detected at the ocular nerve.
	Halász et al. (Halász et al., ROCK inhibition reduces morphological and functional damage to rode synapses after retinal injury, Nature Research, 11(692), (2021), (14 pages)) also demonstrate imaged SV2-labeled retina tissue, see Halász teach SV2-immunolabeling in normal retina is observed only in the inner segments of photoreceptors and in the synaptic layers, i.e., the OPL and IPL, however the reference teaches that after retinal detachment (a form of retinal injury), SV2-labeling was observed in the outer nuclear layer (ONL), see end of page 2. Halász therefor suggests SV2 expression is not only altered in retina damage caused by ocular hypertension, but also other injury, such as retina detachment.
It is noted that MPEP 2164.03 teaches that "the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as 
Although the prior art does acknowledge synaptic vesicle proteins expressed in the retina, and does acknowledge redistribution of the protein upon damage to the retina, it appears little is known in the prior art regarding the use of any synaptic vesicle protein, or even more particularly SV2, present/detected in the aqueous humor for the express purpose of a determination of retinal damage that is specifically caused by ocular hypertension. It is not readily predictable that the presence of any synaptic vesicle protein in the aqueous humor would be diagnostic for retinal damage caused by ocular hypertension. Further, although SV2 expression is known to redistribute in the structures of the retina (tissue) with damage to the retina, it is not readily predictable that detection of SV2 would specifically indicate retinal damage due to ocular hypertension (and not for example, retinal detachment by some other injury to the retina like trauma, or another type of retinal damage that is not related to ocular hypertension). Put another way, it is not readily predictable that presence of a/the protein in aqueous humor would equate to a determination of retinal damage by ocular hypertension.
Since little is known in the prior art regarding aqueous humor synaptic vesicle proteins (and SV2) for determining retinal damage caused by ocular hypertension, it is necessary to rely on the specification to provide more detail as to how to make and use the invention in order to be enabling. 
See starting at page 8, line 15 of the originally filed disclosure, Applicant reports performing Western blot of SV2 in aqueous humor, the results appear to be those at Figure 4 
Although SV2 was detected in the aqueous humor collected following induced hypertension, Applicant’s example does not support that the presence of the markers is exclusive for diagnosis of retinal damage caused by ocular hypertension. Put another way, it is not clear that the presence in the fluid following induced hypertension is representative of specifically retinal damage, or even that the presence of this marker is differentially diagnostic for this type of retinal damage (caused by ocular hypertension), and not all other forms of damage (to either the retina itself or other structures of the eye in communication with the aqueous humor at the interior chamber). 
As indicated previously above, SV2 expression has been detected by others in the prior art not only limited to the retina (Halasz teaching redistribution in the retina following damage), but also the optic nerve head (Fu et al., laser induced pressure resulting in expression at the optic nerve). So even if it was the case that the SV2 was present in the aqueous humor in response to ocular pressure increase (hypertension), it is not readily predictable that this is indicative of or related to retina damage and not for example, optic nerve damage (it is not predictable, upon detecting the marker, that one would determine retinal damage caused by ocular hypertension).
Also, in referring to Applicant’s reported data, see at 30 mmHg, which Applicant asserts is pressure that does not induce damage, detection is not absent (there is some detection, which Applicant attributes to non-specific binding, see page 9, lines 15-17). The example provided by Applicant does not indicate a threshold/cutoff level of detection such that would allow one 
As indicated previously above, the present claim language at the independent claim broadly encompasses any synaptic vesicle protein, whereas the only working example/data provided is limited to SV2. 
Further, Applicant’s working example is limited to a mouse model (see the Example is performed detecting SV2 in individual mice), and the prior art suggests that it is further not readily predictable that aqueous humor composition/content is the same across all species. See for example, Johnson et al. (Johnson et al., The Flow of Aqueous Humor Through Micro-Porous Filters, Ophthalmol. Vis. Sci, 27, (1986), p. 92-97) teach the protein level in bovine aqueous humor was found to be approximately 500 µg/ml (page 94, col. 2, para 1), whereas protein levels in primate aqueous humor was measured to be 333 µg/ml (page 94, col. 2, para 3). 
The originally filed specification provide no guidance with regard to how to make or use the claimed invention by merely detecting whether SV2 is present in the aqueous humor of any subject to indicate retinal damage caused by ocular hypertension. 
It is noted that "Tossing out the mere germ of an idea does not constitute enabling disclosure... [Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention." Genentech, Inc. v. Novo Nordisk Inc., 108 F.3d 1361, 1366, 42 U.S.P.Q.2d 1001, 1005 (Fed. Cir. 1997). Such reasonable detail is lacking in the instant application. The suggestion of determining a subject has retinal damage caused by ocular hypertension based on whether there is a synaptic vesicle protein in the aqueous humor is not supported by the originally filed specification with sufficient detail such that one can readily make or use the invention as claimed. 


Written Description	 
	Independent claim 1 broadly encompasses a large genus of possible synaptic vesicle proteins, the genus described in terms of function only. See in particular, the claim broadly encompasses any synaptic vesicle protein, and the synaptic vesicle protein is described only in terms of its functional ability to determine retina damage caused by ocular hypertension. The genus encompassed by the present claim language is potentially enormous, as there are a large number of proteins in the art recognized as “synaptic vesicle proteins”. See for example, Südhof TC. Composition of Synaptic Vesicles. In: Siegel GJ, Agranoff BW, Albers RW, et al., editors. Basic Neurochemistry: Molecular, Cellular and Medical Aspects. 6th edition. Philadelphia: Lippincott-Raven; 1999. Available from: https://www.ncbi.nlm.nih.gov/books/NBK28154/ (6 pages including table 9-1), teach synaptic vesicles could contain up to 200 protein molecules on 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
However, see Applicant’s actual reduction to practice, the only working example detecting a synaptic vesicle protein in aqueous humor is demonstrating the ability to detect the single species of protein, SV2 in aqueous humor of individual mice having been subjected to induced ocular hypertension (discussed in detail previously above). However, detection of this single species of the claimed genus is not a representative number of species such to demonstrate Applicant was in possession of the method encompassed by the entire genus as claimed. The one single species disclosed by Applicant’s example also fails to establish any type of a structure function relationship such that one can visualize what other species of synaptic vesicle proteins would be present and diagnostic as claimed.
There is no disclosure in the originally filed specification of a structure or sufficient relevant identifying characteristics such to cover the entire, potentially enormous genus as 
For these reasons, the specification fails to convey to one skilled in the relevant art that the inventor(s) had possession of the entire genus of synaptic vesicle proteins as claimed (the claim language at the independent claim encompassing any synaptic vesicle protein described in terms of its ability to correlate with retina damage caused by ocular hypertension); the specification only reasonably describes the single species (SV2) (and only supports its detection in subjects having been subjected to increased ocular pressure, see as discussed previously in detail above, regarding scope of enablement).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	The claims recite “determining retinal damage caused by ocular hypertension” by “determining whether an aqueous humor contains at least a synaptic vesicle protein” (claim 1). 
	The natural relationship to which the claims are directed (i.e., the relation between a synaptic vesicle protein (claim 1), namely synaptic vesicle protein 2 (claim 2) and retinal damage caused by ocular hypertension) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring presence of a synaptic vesicle protein as at claim 1 (and such as synaptic protein 2 as at claim 2) and retinal damage caused by ocular hypertension.
The correlation between the protein and the determination is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis of eligibility. Similarly, the presence of the protein in relation to the asserted retinal damage caused by ocular hypertension is a naturally occurring phenomenon. 
Step 2A, Prong 2
The above-discussed law of nature/natural phenomenon is insufficient to integrate into a practical application because this is the judicial exception itself, and not a practical application thereof. 
The independent claim recites no additional steps or limitations, and as such fails to further recite a practical application. 
The dependent claims (other than claim 2 limiting the protein to synaptic vesicle protein 2), recite wherein “an antibody of the synaptic vesicle protein is utilized to determine whether the aqueous humor contains the synaptic vesicle protein” (claim 3, similarly claim 4 regarding determining whether synaptic vesicle protein 2 was present), and (Claim 5) recites response to In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See also the updated Guidance and MPEP 2106.05(g).
Furthermore, the step of determining synaptic vesicle protein (particularly synaptic vesicle protein 2) in a sample by way of antibody for the protein is recited at a high level of generality and is not tied, for example, to any particular machine or apparatus. 
Examples of limitations previously found to be indicative of integration into a practical application are found at the 2019 Updated Guidance and include, for example, applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (as in Vanda). No such limitation is recited presently. None of the limitations recited in addition to the indicated judicial exception apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
As indicated previously above, the limitation specific to the dependent claims (other than claim 2 limiting the protein to synaptic vesicle protein 2), reciting wherein “an antibody of the synaptic vesicle protein is utilized to determine whether the aqueous humor contains the synaptic In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See also the updated Guidance and MPEP 2106.05(g) (these limitations further re-evaluated below under step 2B). These limitation are recited at a high level of generality are not limited, for example, to any particular unconventional antibody/reagent, etc. No particular antibody is recited at the claims.
Furthermore, antibody-based methods for detection of proteins in biological fluids were well known to those of ordinary skill in the art. It is not the case that the data gathering steps are gathering the data in an unconventional way such to provide an “inventive concept”. The original specification does indicate commercially available detection reagents for the western blotting experiments performed to detect the protein (see page 9, Western Blot performed, reagents obtained via Millipore, Billerica, MA USA). The following prior art further supports that antibody-based methods for the detection of synaptic vesicle proteins, particularly synaptic vesicle protein 2, were well known, routine and conventional in the assay art at the time. 
For example, Burŕe et al., Synaptic vesicle proteins under conditions of rest and activation: Analysis by 2-D difference gel electrophoresis, Electrophoresis, 27, (2006), p. 3488-3496, teach at page 3490, electrophoresis of synaptic vesicle proteins (col. 1, section 2.3), western blot analysis (col. 2, section 2.5), see also page 3492, col. 2, section 3.4 and page 3495, col. 2, para 2.

In view of the above evidence, the claimed antibody detection step/limitations do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
Furthermore, every application of the judicial exception would require determination of a synaptic vesicle protein (or in the case of claim 2, SV2) in a sample. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform that step/steps or every product embodying that judicial exception would be required to include those feature, would not be sufficient to confer patent eligibility. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged 
Appending generic, routine and conventional extra-solution activity is not sufficient inventive concept to satisfy § 101.
There are no further additional steps/elements recited/performed, alone or in combination, that go beyond well-understood and conventional activity.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)